 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, CA 94105-1545
            Telephone: (415) 977-8942
 7          Facsimile: (415) 744-0134
     E-mail: allison.cheung@ssa.gov
 8
 9   Attorneys for Defendant

10                                   UNITED STATES DISTRICT COURT

11                                 EASTERN DISTRICT OF CALIFORNIA

12                                              FRESNO DIVISION

13
                                                           )   Case No. 1:19-cv-00008-EPG
14   BORYSATH SAYSANASY,                                   )
                                                           )   STIPULATION AND ORDER FOR AN
15                    Plaintiff,                           )   EXTENSION OF TIME
                                                           )
16           vs.                                           )   (ECF No. 22)
                                                           )
17                                                         )
     ANDREW SAUL,                                          )
18   Commissioner of Social Security,                      )
                                                           )
19                                                         )
                      Defendant.                           )
20                                                         )
                                                           )
21                                                         )

22            IT IS HEREBY STIPULATED, by and between the parties through their respective

23   counsel of record, with the Court’s approval, that Defendant shall have a 45-day extension of

24   time, from November 27, 2019 to January 13, 2019, for Defendant to respond to Plaintiff’s

25   Opening Brief (Dkt. No. 21).

26           This is Defendant’s first request for an extension of time. Good cause exists for this

27   extension due to Defendant’s counsel’s workload, as described below, and upcoming pre-

28   scheduled leave. Since Plaintiff’s Opening Brief was filed on October 28, 2019, Defendant’s

     Stip. to Extend Time & Order; 1:19-cv-00008-EPG

                                                       1
     counsel has worked on approximately 21 district court cases, as well as one Ninth Circuit appeal.
 1
     Counsel is also responsible for other substantive non-litigation matters in the Office of General
 2
     Counsel.
 3
             Additional time is required to review the record, to evaluate the numerous issues raised in
 4
     Plaintiff’s brief, to determine whether options exist for settlement, and if not, to prepare
 5
     Defendant’s response to Plaintiff’s brief. Defendant’s counsel will endeavor to complete these
 6
     tasks as soon as possible. This request is made in good faith and with no intention to unduly
 7
 8   delay the proceedings, and counsel apologizes for any inconvenience.

 9           Plaintiff does not oppose Defendant’s request for an extension of time. The parties

10   further stipulate that the deadline for any reply by Plaintiff, if necessary, will be extended

11   accordingly.

12                                                     Respectfully submitted,

13   Dated: November 20, 2019                          PENA & BROMBERG, PLC
14
                                                       /s/ Jonathan O. Peña*_____
15                                                     (*as authorized via email on November 20, 2019)
                                                       JONATHAN O. PENA, ESQ.
16                                                     Attorney for Plaintiff
17
     Dated: November 20, 2019                          McGREGOR SCOTT
18                                                     United States Attorney
                                                       DEBORAH LEE STACHEL
19                                                     Regional Chief Counsel, Region IX
20                                                     Social Security Administration

21                                              By:    /s/ Allison J. Cheung
                                                       ALLISON J. CHEUNG
22                                                     Special Assistant U.S. Attorney
23                                                     Attorneys for Defendant

24
25
26
27
28

     Stip. to Extend Time & Order; 1:19-cv-00008-EPG

                                                       2
                                                       ORDER
 1
 2           Pursuant to stipulation of the parties (ECF No. 22), and finding good cause, IT IS

 3   ORDERED that the deadline for Defendant to respond to Plaintiff’s Opening Brief is extended to

 4   January 13, 2020. All other deadlines are extended accordingly.

 5   IT IS SO ORDERED.
 6
 7       Dated:      November 20, 2019                         /s/
                                                           UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stip. to Extend Time & Order; 1:19-cv-00008-EPG

                                                       3
